Argued October 4, 1927.
The defendant Shields appeals from an order striking off a nolle prosequi entered by direction of the Court of Quarter Sessions after an appeal had been taken by the Commonwealth from the order directing its entry. See Com. v. Shields, 89 Pa. Super. *Page 485 
266. The appeal must be quashed as the order appealed from is interlocutory. The effect of such an order is very much like that ensuing on an order striking off judgment of non-suit in civil actions, which has been held not to be reviewable as error: Szmigel v. Director General, 266 Pa. 573; Heilman v. McKinstry,18 Pa. Super. 70.
An appeal will not lie from the order complained of until a final judgment has been entered in the case: Com. v. Weber,63 Pa. Super. 75.
Appeal quashed.